UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2009 Commission File Number: 001-32520 ARIES MARITIME TRANSPORT LIMITED (Translation of registrant's name into English) 18 Zerva Nap. Str. lyfada Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on Form 6-K is a press release dated August 27, 2009 of Aries Maritime Transport Limited announcing its second quarter 2009 unaudited financial results. Exhibit 1 Company Contact: Investor and Media Contact: Ioannis Makris Michael Cimini Chief Financial Officer Vice President Aries Maritime Transport Limited The IGB Group (011) 30 210 8983787 212-477-8261 Aries Maritime Transport Limited Announces Second Quarter 2009 Interim Financial Results ATHENS, GREECE, August 27, 2009 – Aries Maritime Transport Limited (NASDAQ: RAMS) today reported its interim financial results for the three and six months ended June 30, 2009. The following financial review discusses the results for the three and six months ended June 30, 2009, compared with the results for the three and six months ended June 30, 2008.On June 29, 2009, Aries completed the sale of the Ocean Hope, a 1989-built container vessel, to an unrelated third party for a net price of $2.3 million. This transaction resulted in a loss on sale totalling $5.6 million, which was recorded in the second quarter of 2009. Proceeds from the sale of the Ocean Hope were used to repay debt under the Company's fully revolving credit facility. The results for this vessel are reported as discontinued operations.1 Second Quarter Results Total revenues from continuing operations of $15.4 million were recorded for the three months ended June 30, 2009, compared to total revenues of $18.0 million recorded for the three months ended June 30, 2008.For the three month periods ended June 30, 2009 and June 30, 2008, the Company reported revenues of $13.0 million and $15.4 million, respectively, excluding deferred revenue due to the assumption of charters associated with certain vessel acquisitions as well as direct expenses including commissions and voyage expenses. The decrease in revenues is primarily attributable to lower charter rates achieved for the MR tankers, as well as out-of-service days related to the Nordanvind. The decrease was partially offset by an increase in the utilization for the Saronikos Bridge. Vessel operating days for the three months ended June 30, 2009 and 2008 were 1,001. The Company defines operating days as the total days the vessels were in the Company's possession for the relevant period. Total revenue days for the three months ended June 30, 2009, were 883 and total revenue days for the three months ended June 30, 2008, were 947. The Company defines revenue days as the total days the vessels were not off hire or out of service. Net loss from continuing operations was $2.6 million or $0.10 basic and diluted loss per share, for the three months ended June 30, 2009, compared to net income of $1.8 million, or $0.06 basic and diluted income per share, recorded for the three months ended June 30, 2008. The results for the second quarter of 2009 include a $1.2 million non-cash gain from the change in the fair value of derivatives. The results for the same period of 2008 include a $3.6 million non-cash gain from the change in the fair value of derivatives. Net loss from continuing and discontinued operations for the three months ended June 30, 2009, was $8.2 million, or $0.29 basic and diluted loss per share, compared to net income of $13.2 million, or $0.46 basic and diluted income per share, recorded for the three months ended June 30, 2008. Adjusted EBITDA for the three months ended June 30, 2009, was $4.5 million compared to $7.4 million for the three months ended June 30, 2008. (Please refer to the Summary of Selected Data table later in this document for a reconciliation of Adjusted EBITDA to net loss/ income.) Jeff Parry, Chief Executive Officer, commented, "Our results for the second quarter reflect previously announced out-of-service time for the Nordanvind and reduced charter rates as anticipated for certain vessels, partially offset by lower general and administrative expenses. During this challenging global economic environment, management continues to take proactive measures to improve the Company's financial position and maximize shareholder value. Specifically, we sold the Ocean Hope, the oldest vessel in our fleet, for a net price of $2.3 million. We also entered into a non-binding letter of intent with Grandunion, Inc., which contemplates, among other things, the acquisition of three Capesize drybulk carriers with an approximate net asset value of $36.0 million in exchange for 15,977,778 newly issued shares of the Company, and a change of control of the Company's Board of Directors. As we maintain our focus on negotiating the definitive agreements with Grandunion, management remains committed to strengthening Aries' ship operations and enhancing the Company's future performance." 1 In June 2008, Aries completed the sale of its three oldest vessels, the Energy 1, MSC Oslo and the Arius. The sale of these three vessels resulted in a gain on sale of $13.6 million which was recorded in the second quarter of 2008. The results for these vessels and related gain on sale are reported as discontinued operations. Six-Month Results
